Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 1 of 6 Page ID #100




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


  IRON WORKERS OF ST. LOUIS                     )
  DISTRICT COUNCIL PENSION                      )
  TRUST, et al.,                                )
                                                )
  Plaintiffs,                                   )      Case No. 3:20-MC-0001-JPG-GCS
                                                )
  vs.                                           )
                                                )
  EDWARDS STEEL INC.,                           )
  and CHRISTOPHER EDWARDS,                      )
                                                )
  Defendants.                                   )

                          REPORT AND RECOMMENDATION

 SISON, Magistrate Judge:

         This matter has been referred to United States Magistrate Judge Gilbert C. Sison

 by United States District Senior Judge J. Phil Gilbert pursuant to 28 U.S.C. §§ 636(b)(1)(B)

 and (c), Federal Rule of Civil Procedure 72(b) and Local Rule 72.1(a). Based on the

 following, the undersigned recommends that Judge Gilbert find Defendant Edwards in

 contempt of court for failure to produce documents and answer questions regarding his

 assets and award Plaintiff’s fees and costs as follows.

        A citation respondent who fails to comply with the terms of the citation risks

 sanctions. See Mendez v. Republic Bank, 725 F.3d 651, 662 (7th Cir. 2013). “To hold a party

 . . . in civil contempt, the district court must be able to point to a decree from the court

 which set[s] forth in specific detail an unequivocal command which the party . . . in



                                         Page 1 of 6
Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 2 of 6 Page ID #101




 contempt violated.” Jones v. Lincoln Elec. Co., 188 F.3d 709, 738 (7th Cir. 1999). As the Jones

 court further explained:

      civil contempt proceedings may be classified into two categories. Coercive
      sanctions, which are really the essence of civil contempt, seek to induce future
      behavior by attempting to coerce a recalcitrant party or witness to comply with
      an express directive from the court. Remedial sanctions, by contrast, are
      backward-looking and seek to compensate an aggrieved party for losses
      sustained as a result of the contemnor's disobedience of a court’s order or
      decree made for the aggrieved party’s benefit. However, irrespective of the
      nature of the civil contempt, whether it be coercive or remedial, any sanction
      imposed by the court must be predicated on a violation of an explicit court
      order.

 To prevail on a request for a contempt finding, the moving party must establish by clear

 and convincing evidence that (1) a court order sets forth an unambiguous command; (2)

 the alleged contemnor violated that command; (3) the violation was significant, meaning

 the alleged contemnor did not substantially comply with the order; and (4) the alleged

 contemnor failed to make a reasonable and diligent effort to comply.” U.S. S.E.C. v. Hyatt,

 621 F.3d 687, 692 (7th Cir. 2010). Again, there is no doubt that an individual officially

 responsible for a corporation's compliance with a court order may be punished for

 contempt if he fails to act appropriately. See Tranzact Technologies, Inc. v. 1Source Worldsite,

 406 F.3d 851, 856 (7th Cir. 2005); Connolly v. J.T. Ventures, 851 F.2d 930, 935 (7th Cir. 1988);

 Shales v. Lanas Construction, Inc., No. 07-C-2970, 2010 WL 3842362, at *8 (N.D. Ill. Sept. 24,

 2010).

          On March 8, 2020, Plaintiffs served two citations on Edwards, individually, and as




                                           Page 2 of 6
Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 3 of 6 Page ID #102




 the President of Edwards Steel Inc. (Doc. 12-1, 12-2).1 On April 28, 2020, the Court issued

 an Order continuing the citations to discover assets and commanding Defendants to

 produce the records requested in the citations previously issued on March 8, 2020 by May

 15, 2020. (Doc. 13). Thereafter, On June 24, 2020, the undersigned granted Plaintiffs’

 motion for show cause order as to why Defendant Edwards should not be held in

 contempt and issued a Show Cause Order directing Defendant Edwards to attend the

 citations to discover assets hearing on July 16, 2020. (Doc. 15). Specifically, the Show

 Cause Order stated:

       Christopher Edwards is ordered to appear before this Court on July 16, 2020,
       at 1:30 p.m. and show cause as to why he should not be held in contempt for
       failing to comply with the Citation in Supplemental Proceedings to Discover
       Assets issued to him and the Citation in Supplemental Proceedings to
       Discover Assets issued to Edwards Steel, Inc. by the Clerk of the United States
       District Court of the Southern District of Illinois on February 26, 2020, as well
       as the Court’s April 28, 2020 Order.

 Id.

         On July 16, 2020, the undersigned held a combined citation to discover assets

 hearing and a show cause hearing. (Doc. 16). Defendant Edwards appeared for the

 hearing. Defendant Edwards, however, did not bring any documents he was ordered to

 produce. Defendant Edwards acknowledged that he received the citations and that he

 knew such citations requested him to produce various documentation. Defendant



 1        The citations required the Defendants to appear before the Court on March 30, 2020 and to answer
 questions under oath regarding their personal and real property, as well as any indebtedness due to them.
 The citations also commanded the Defendants to produce records regarding their respective assets at the
 citation proceedings scheduled for March 30, 2020.

                                               Page 3 of 6
Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 4 of 6 Page ID #103




 Edwards then indicated he was in the process of filing bankruptcy and requested 30 days

 to submit the documentation after he found an attorney. Plaintiff’s counsel hesitated at

 consenting to the 30 days given that there was some concern over the potential

 dissipation of assets in light of Defendant Edwards’s intent to file bankruptcy. Despite

 the fact that Defendant Edwards did not bring the required documentation, Plaintiff’s

 counsel asked for permission to proceed with the hearing and examine Defendant

 Edwards about his assets, which the Court permitted.

        Defendant Edwards began to answer a few biographical questions under oath, but

 he refused to answer any questions about his assets after Plaintiff’s counsel started to

 inquire about vehicles he currently owns. The Court admonished him that the citation

 required him to submit to an examination. Defendant Edwards still refused to answer

 any further questions saying he did not want to do so without the assistance of an

 attorney. The Court indicated that he did not have the right to refuse to answer any

 questions unless his answers could incriminate him. Defendant Edwards said that his

 answers would not incriminate him. The Court again admonished Defendant Edwards

 that if he refused to answer these questions under oath, the undersigned would

 recommend to the district court that he be held in contempt. Defendant Edwards

 persisted in his refusal, and as such, the undersigned found Defendant Edwards to be in

 contempt of court and directed Plaintiffs to file a brief regarding fees and costs. Id.2


 2      On July 21, 2020, Plaintiffs filed the brief (Doc. 18).


                                                  Page 4 of 6
Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 5 of 6 Page ID #104




       Clearly, all four factors for a finding of contempt has been established through

 Defendant Edwards’s conduct in and throughout this case. First, both the April 28, 2020

 Order and the June 24, 2020 Show Cause Order set forth unambiguous commands to

 appear and produce documentation; second, Defendant Edwards violated the Show

 Cause Order by refusing to produce the documents and refusing to respond to questions

 regarding his assets; third the violation was significant; and fourth Defendant Edwards

 failed to make a reasonable and diligent effort to comply. Thus, the undersigned found

 Defendant Edwards in contempt and recommends that Judge Gilbert finds the same.

 Further, based on Defendant Edwards’ conduct the undersigned recommends that Judge

 Gilbert enter the following in the contempt order:

      A.      Commanding Edwards to produce the records enumerated in the Edwards

      Citation to counsel for the Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,

      Suite 1050, Chicago, Illinois 60606 within ten (10) days of the order;

      B.      Commanding Edwards to produce the records enumerated in the ESI

      Citation to counsel for the Plaintiffs/Judgment Creditors at 311 S. Wacker Drive,

      Suite 1050, Chicago, Illinois 60606 within ten (10) days of the order;

      C.      Imposing a $100.00 per day penalty, payable to the Plaintiffs/Judgment

      Creditors, for each day that the records are not received by counsel for the

      Plaintiffs/Judgment Creditors beyond the 10-day period for production;




                                         Page 5 of 6
Case 4:20-mc-00001-JPG-GCS Document 19 Filed 07/22/20 Page 6 of 6 Page ID #105




      D.       Commanding Edwards to pay $2,830.30 in attorney’s fees and costs

      incurred by the Plaintiffs/Judgment Creditors related to the appearance on July 16,

      2020, preparation for the hearing and judgment debtor exam, and preparation of

      the memorandum regarding contempt within ten (10) days of the order; and

      E.       Commanding Edwards to appear and answer questions in a court reported

      Judgment Debtor Examination regarding the assets of Edwards and ESI to be

      conducted via remote means.

        Pursuant to 28 U.S.C. § 636(b)(1) and SDIL-LR 73.1(b), the parties shall have

 fourteen (14) days after service of this Report and Recommendation to file written

 objections thereto. The failure to file a timely objection may result in the waiver of the

 right to challenge this Report and Recommendation before either the District Court or the

 Court of Appeals. See, e.g., Snyder v. Nolen, 380 F.3d 279, 284 (7th Cir. 2004). Objections to

 the Report are due on or before August 5, 2020.

        IT IS SO ORDERED.
                                                                  Digitally signed
                                                                  by Judge Sison
        DATED: July 22, 2020.
                                                                  Date:
                                                                  2020.07.22
                                                                  15:27:25 -05'00'
                                                   _____________________________
                                                   GILBERT C. SISON
                                                   United States Magistrate Judge




                                          Page 6 of 6
